                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO

In Re:                                        )      CHAPTER 13
                                              )
         LeRoy N. Butler                      )      CASE NO. 17-60436
                                              )
                Debtor.                       )      JUDGE RUSS KENDIG

            MODIFICATION OF CHAPTER 13 PLAN POST-CONFIRMATION

         Now comes Debtor, LeRoy N. Butler, by and through the undersigned counsel, and

respectfully moves the Court for an Order modifying his Chapter 13 Plan and in support thereof

states as follows:

   1. Debtor filed his bankruptcy petition and corresponding Chapter 13 plan on March 7, 2017.

   2. The Court confirmed Debtor’s Chapter 13 plan on February 8, 2018.

   3. Debtor previously modified his plan on April 25, 2018 and January 17, 2019.

   4. Debtor has fallen behind on his Chapter 13 plan payments.

   5. Debtor’s current plan payment is $1,529.00.

   6. Debtor has a remaining 32 months to complete his plan.

   7. Debtor desires to modify his Chapter 13 plan to increase his plan payment by $231.00 to

         $1,760.00 beginning August 2019.

   8. Allowed unsecured claims will be paid pro rata from the funds remaining after

         disbursements have been made to all other creditors provided for in Debtor’s plan.

   9. The delinquency will be absorbed through the plan.




17-60436-rk       Doc 124     FILED 07/18/19      ENTERED 07/18/19 12:29:38          Page 1 of 4
      WHEREFORE, Debtor respectfully requests that his plan be modified to increase the plan

payment to $1,760.00 beginning August 2019.

                                         Respectfully submitted,

                                         /s/Rebecca K. Hockenberry
                                         Rebecca K. Hockenberry (0074930)
                                         Thompson & Hockenberry Co. LPA
                                         371 Lexington Avenue
                                         Mansfield, OH 44907
                                         (419) 522-5297 telephone
                                         (614) 737-9945 facsimile
                                         rebecca@attyTH.com

                                         Counsel for Debtor




17-60436-rk    Doc 124    FILED 07/18/19      ENTERED 07/18/19 12:29:38        Page 2 of 4
   NOTICE OF MODIFICATION OF CHAPTER 13 PLAN POST-CONFIRMATION

       Debtor has filed papers with the court to modify his chapter 13 plan.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have on in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one).

        If you do not want the court to adopt the Chapter 13 plan modification, or if you want the
court to consider your reviews on the motion, then on or before August 9, 2019, you or your
attorney must: File with the court a written request for hearing or written response explaining your
position at:

U.S Bankruptcy Court
Clerk’s Office
Ralph Regula Federal Building and US Courthouse
401 McKinley Ave., SW
Canton, OH 44702

        If you mail your response to the court for filing, you must mail it early enough so the court
will receive it on or before the date stated above.

You must also send a copy to:

Rebecca K. Hockenberry (0074930)
Thompson & Hockenberry Co. LPA
371 Lexington Avenue
Mansfield, OH 44907

Dynele Schinker-Kuharich
Chapter 13 Trustee
200 Market Avenue North, Suite LL30
Canton, Ohio 44702

Office of the U.S. Trustee
201 Superior Avenue East, Ste. 441
Cleveland, OH 44114

If you or your attorney do not take these steps, the court may decide that you do not oppose the
relief sought in the motion or objection and may enter an order granting that relief.




17-60436-rk      Doc 124     FILED 07/18/19       ENTERED 07/18/19 12:29:38            Page 3 of 4
                                CERTIFICATE OF SERVICE

     I certify that on July 18, 2019, a true and correct copy of the MODIFICATION OF
CHAPTER 13 PLAN POST-CONFIRMATION and NOTICE were served:

Via the court’s Electronic Filing System on these entities and individuals who are listed on the
court’s Electronic Mail Notice List:

   •   Edward A. Bailey, on behalf of Credit Acceptance, at bknotice@reimerlaw.com
   •   Robert Anthony Franco, on behalf of Glen Maglott, at rfranco@attorneyfranco.com
   •   Thomas R. Houlihan on behalf of State of Ohio Department of Taxation at
       Houlihan@amer-law.com, crogers@amer-collect.com;rschroeter@amer-
       collect.com;HouliECF@aol.com
   •   Cynthia A. Jeffrey, on behalf of Credit Acceptance, at bknotice@reimerlaw.com
   •   Richland County Treasurer at swildermuth@richlandcountyoh.us
   •   Dynele L Schinker-Kuharich DLSK@Chapter13Canton.com,
       dschinkerkuharich@ecf.epiqsystems.com
   •   Richard P. Schroeter on behalf of State of Ohio Department of
       Taxation rschroeter@amer-collect.com, crogers@amer-
       collect.com;HouliECF@aol.com
   •   D. Anthony Sottile on behalf of Capital One Auto Finance at
       bankruptcy@sottileandbarile.com
   •   United States Trustee at (Registered address)@usdoj.gov
   •   Stephen M. Wildermuth on behalf of the Richland County Treasurer at
       swildermuth@richlandcountyoh.us

And by regular U.S. mail, postage prepaid, on:

Capital One Auto Finance
c/o Ascension Capital Group
PO Box 165028
Irving, TX 75016

All creditors on the attached creditor matrix

                                                /s/Rebecca K. Hockenberry
                                                Rebecca K. Hockenberry (0074930)
                                                Thompson & Hockenberry Co. LPA
                                                371 Lexington Avenue
                                                Mansfield, OH 44907
                                                (419) 522-5297 telephone
                                                (614) 737-9945 facsimile
                                                rebecca@attyTH.com

                                                Counsel for Debtor




17-60436-rk     Doc 124      FILED 07/18/19        ENTERED 07/18/19 12:29:38       Page 4 of 4
